DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  JEANNE PAUL and ELLEN VALCIN,
                           Appellants,

                                      v.

   HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE
                      COMPANY,
                       Appellee.

                                No. 4D20-995

                               [March 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 15-
022154 (13).

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellants.

    Marc J. Gutterman and Jordan E. Goldfarb of Gutterman Trial Group,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.